This is an action upon a promissory note. Defendants appeared and made motions for a change of place of trial to San Luis Obispo County. Said defendants appeal from the order denying said motions.
[1] Appellants contend that the trial court erred in denying said motions for change of place of trial and in our opinion this contention must be sustained. We have carefully reviewed the record and believe that appellants were entitled to an order granting the motions upon the showing made. No counter-affidavits were offered and we are unable to ascertain the theory upon which the motions were denied. Counsel for respondent has filed no brief and failed to appear when the cause was on the calendar for hearing. We can only assume that counsel for respondent is in accord with our conclusion that there is no ground upon which the order of the trial court may be sustained.
The order is reversed with directions to the trial court to grant the motions for change of place of trial to San Luis Obispo County.
Nourse, P.J., and Sturtevant, J., concurred. *Page 779